The question presented by this appeal is the same as that decided by this court in Droege v. Hoagland State Bank
(1927), 86 Ind. App. 236, 156 N.E. 592, and arises on assignments of error questioning the rulings of the trial court on demurrers to appellee's answers to complaint, and in overruling motion for new trial; and, on authority of that case, the judgment is reversed, with instructions to sustain the separate demurrers to appellee's amended first, second, third and fourth paragraphs of answer, and to sustain appellant's motion for new trial.